Citation Nr: 0818622	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1), for degenerative disc disease with arthritis, 
lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947 and from November 1950 to April 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
that hearing is associated with the claims file.

In a February 2005 decision, the Board determined that 
entitlement to a schedular rating in excess of 20 percent for 
degenerative disc disease with arthritis, lumbar spine, was 
not warranted.  Further discussion of whether the veteran is 
entitled to an increased rating on a schedular basis for such 
disability will not be discussed here, because the Board's 
February 2005 decision as to that issue is final.

The Board notes, however, that the record raises a new claim 
of entitlement to an increased schedular rating for 
degenerative disc disease with arthritis, lumbar spine.  See 
Letter from the Veteran dated January 8, 2008.  However, this 
new claim has not yet been adjudicated by the RO.  Therefore, 
it is referred to the RO for appropriate development and 
consideration.

At the time of the Board's decision in February 2005, the 
case was also remanded to the RO (via the Appeals Management 
Center (AMC) in Washington, DC) for development and a 
determination as to whether the issue of entitlement to an 
increased rating for degenerative disc disease with 
arthritis, lumbar spine, should be referred to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).

In an April 2006 Supplemental Statement of the Case (SSOC), 
the AMC determined that extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted, and 
thereby denied entitlement to an extra-schedular evaluation 
for the veteran's degenerative disc disease with arthritis, 
lumbar spine.

In an August 2006 decision, the Board determined that the 
criteria for submitting the veteran's claim for an increased 
rating for degenerative disc disease with arthritis, lumbar 
spine, for consideration on an extra-schedular basis were 
met.  The Board then remanded the case to the RO (via the 
AMC) with instructions to refer the veteran's claim to the 
Director of the Compensation and Pension Service for the 
purpose of considering whether an extra-schedular evaluation 
may be assigned under 38 C.F.R. § 3.321(b)(1).

In May 2007, an extra-schedular evaluation was conducted by 
the Director of Compensation and Pension Services for the 
veteran's service-connected degenerative disc disease with 
arthritis, lumbar spine.

In a November 2007 SSOC, the AMC denied entitlement to an 
increased rating on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b)(1) for degenerative disc disease with 
arthritis, lumbar spine.

In May 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record does not show that the veteran's 
degenerative disc disease with arthritis, lumbar spine, 
presents such an exceptional or unusual disability picture so 
as to more nearly approximate the criteria for an extra-
schedular rating.






CONCLUSION OF LAW

The criteria for an extra-schedular rating for degenerative 
disc disease with arthritis, lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in August 2001, prior to the 
adjudication of his claim in the July 2002 rating decision at 
issue.  Additional VCAA letters were sent to the veteran in 
August 2003, February 2004, April 2005, August 2006, and 
September 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the August 2001 letter 
instructed the veteran to "provide us with...any other evidence 
in your possession to support your claim," and the five other 
VCAA letters stated: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  These statements satisfied the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claim, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
June 2006, August 2006, September 2007, and November 2007, 
including as it relates to the downstream disability rating 
and effective date elements of his claim.

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating an extra-schedular rating rather than an increased 
schedular rating, notice in compliance with Vazquez-Flores is 
not necessary here.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, private 
medical records, civil service disability retirement 
paperwork, an extra-schedular evaluation conducted by the 
Director of Compensation and Pension Services, and statements 
from the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Generally, the provisions of the rating schedule are deemed 
to represent the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  The degrees of disability 
specified under each applicable diagnostic code are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Analysis

The veteran's degenerative disc disease with arthritis, 
lumbar spine, has been evaluated at a 20 percent schedular 
rating since May 1, 1972.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The Board's February 2005 decision denied 
entitlement to a higher schedular rating for degenerative 
disc disease with arthritis, lumbar spine.  The issue of 
entitlement to an increased rating on an extra-schedular 
basis, however, was remanded for further development and 
consideration, with respect to which the RO (via the AMC) 
continued its denial of the benefit sought.

In May 2007, pursuant to the August 2006 Board remand, the 
Director of Compensation and Pension Services evaluated the 
veteran's entitlement to an extra-schedular disability rating 
under 38 C.F.R. § 3.321(b)(1).  The Director concluded that 
the veteran was not unemployed or unemployable due to his 
service-connected degenerative disc disease with arthritis, 
lumbar spine, and thus entitlement to an extra-schedular 
rating is not in order.

The Board finds no basis on which to disagree with the 
Director's determination.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The evidence of 
record reflects that the veteran has not endured frequent 
periods of hospitalization due to his degenerative disc 
disease with arthritis, lumbar spine.  Furthermore, while the 
Board acknowledges that the veteran retired from civil 
service due to the difficulties and physical restrictions of 
his service-connected disability, the Board notes that such 
retirement occurred in September 1986, approximately 15 years 
prior to the filing of his increased rating claim in July 
2001.  The claims file does not contain any evidence to 
indicate that the veteran was precluded, due to his service-
connected disability, from gaining employment in another 
capacity in the many years following his September 1986 
retirement.

Therefore, the current state of the record reflects no 
evidence of frequent hospitalization or marked impact on the 
veteran's employability beyond that normally expected of 
degenerative disc disease with arthritis, lumbar spine, 
evaluated at 20 percent.

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected 
degenerative disc disease with arthritis, lumbar spine, 
presents such an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that an extra-schedular disability rating for 
degenerative disc disease with arthritis, lumbar spine, is 
not warranted.  Since the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1), for degenerative 
disc disease with arthritis, lumbar spine, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


